                                    __________




GIORDANO, HALLERAN & CIESLA, P.C.
125 Half Mile Road, Suite 300
Red Bank, N.J. 07701-6777
(732) 741-3900
Attorneys for Plaintiff, Tekmark Global Solutions, Inc.
By: James M. Andrews, Esq., NJ 011791979

                               UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW JERSEY

  TEKMARK GLOBAL SOLUTIONS, LLC

                                       Plaintiff,

                         v.                         Civil Action No. 2:1 8-cv-07702-SDW-L-DW

 NMSC, fNC. and ANIYAH CHOUDHARY                      FINAL JUDGMENT BY DEFAULT
                                                     AGAINST DEFENDANTS NMSC, INC.
                                    Defendants.     AND ANIYAH CHOUDHARY, JOINTLY
                                                     AND SEVERALLY, IN THE AMOUNT
                                                       OF $769,961.00, PLUS INTEREST


        THIS MATTER having been opened to the Court by Giordano Halleran & Ciesla, P.C.,

as attorneys for plaintiff Tekmark Global Solutions, LLC (“Tekmark”), by way of motion for the

entry of final judgment by default pursuant to Federal Rule of Civil Procedure 55 in favor of

Plaintiff and against defendant NMSC, Inc. (“NMSC”) and Aniyah Choudhary (“Choudhaiy”)

(collectively, “Defendants”),jointly nd s verally, in the amount of$769,O, plus interest, and

the Court having consider the      pers s bmitted herein, and for good cause shown;

        ITlSonthis—dayof                                  ,2019;

        ORDERED that Plaintiffs       otion for     e entry of final judgment by default is hereby

granted in its entirety; and
        IT IS FURTHER ORDERED that judgment is hereby entered in favor of Tekmark and
                                                               (0q1. L3D
against Defendants, jointly and severally, in the amount of $‘




Dated,


Docs #348111 1-vI
